DETAILED ACTION

Remarks
Claims 1-3, 5-10, 16, and 18-27 have been examined and rejected. This Office action is responsive to the amendment filed on 07/27/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, and 14 of U.S. Patent No. US 9,069,518 B2 in view of Abramson et al. (US 20110225553 A1, published 09/15/2011), hereinafter Abramson. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16559209 (Instant Application)
US 9,069,518 B2
Claims 1, 16, 20) A method, comprising:
connecting, by a mobile device, to a computer system, 
Claims 1, 9, and 14) A method, comprising: connecting a device to a computer system to form a unified system, wherein the device includes a first processor, a first memory, and a first screen, and wherein the computer system includes a second processor, a second memory, and a second screen; 
in response to a docking of the mobile device to the computer system 

forming, by the mobile device, a unified system in which the computer system and mobile device function in concert as a single system and wherein the computer system is controlled by the mobile device

generating, by the mobile device, a unified desktop for the unified system, wherein the unified desktop is formed from and includes a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop implements a desktop metaphor as a cohesive user interface across both the first user interface and the second user interface; presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device;
generating, by the device, a unified desktop for the unified system, wherein the unified desktop is displayed on the first screen of the device and the second screen of the computer system, wherein the unified desktop includes a first user interface displayed on the first screen of the device and a second user interface displayed on the second screen of the computer system, wherein the second user interface replaces a desktop associated with the computer system, and wherein the unified desktop emulates a personal computer environment;
determining, by the mobile device, at least a first status indicator and a second status indicator to display in the unified desktop 
determining, by the device, one or more status indicators to present in the first user interface and the second user interface of the unified desktop, wherein the status indicators provide information about the device and about the computer system; 

presenting, by the device, the one or more status indicators in the first user interface and the second user interface of the unified desktop, 
providing, by the mobile device, a bar in a portion of the unified desktop; 

and providing, by the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first status indicator and the second status indicator are shown together in the bar

wherein the first status indicator provides information associated with a function of the mobile device, wherein the second status indicator provides information associated with a function of the computer system, wherein the first status indicator and the second status indicator are selectable, and
Claim 4) receiving, by the device, a selection of a first status indicator of the one or more status indicators provided in the second user interface; determining, by the device, that the first status indicator is associated with the device; providing, by the device, further information about the device in the second user interface; and providing, by the device, a third user interface device in the second user interface, wherein the third user interface device is associated with the first status indicator.
wherein selection of the first status indicator by a user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the mobile device based on the function of the mobile device associated with the first status indicator and selection of the second status indicator by the user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the computer system based on the function of the computer system associated with the second status indicator.
Claim 5) further comprising: receiving, by the device, a selection of the third user interface device; and providing, by the device, a device settings user interface in the second user interface associated with the first status indicator.


In the same field of endeavor, Abramson teaches in response to a docking of the mobile device to the computer system forming, by the mobile device, a unified system in which the computer system and mobile device function in concert as a single system and wherein the computer system is controlled by the mobile device (Abramson Figs. 1-4; [0026-0029], [0042], [0062]) and providing, by the mobile device, a bar in a portion of the unified desktop; and providing, by the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first status indicator and the second status indicator are shown together in the bar (Abramson Figs. 1-4; [0009], [0026-0029], [0033]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in response to a docking of the mobile device to the computer system to form a unified system in which the computer system and mobile device function in concert as a single system and wherein the computer system is controlled by the mobile device and providing, by the computer system, a bar in a portion of the unified desktop; and providing, by the unified system, under control of the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first and second status indicators are shown together in the bar as suggested in Abramson.  Doing so would be desirable because mobile devices such as mobile phones and PDAs have advanced rapidly in providing a new range of HID controls to the user.  However, the only devices that the gesture-based HID systems on mobile phones and PDAs have heretofore been used to control are the GUI displays of the mobile device itself (see Abramson [0003-0004]). It is well known to connect a mobile device to a computer; however, these techniques have not been used to extend the HID capabilities of the computers to which the mobile devices are attached (see Abramson [0012]).  Accordingly, it would be useful to be able to adapt a standalone mobile device so that its HID functionality may be used to extend an associated computer GUI. In another respect, it would also be useful if a computer could be used to overcome limitations inherent in the small size of such a mobile device (see Abramson [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claim 1-3, 5-9, 16, and 18-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazzaferri (US 20090070404 A1, published 03/12/2009) in view of Abramson et al. (US 20110225553 A1, published 09/15/2011), hereinafter Abramson.

Regarding claim 1, Mazzaferri teaches the claim comprising:
A method, comprising (Mazzaferri Figs. 1-21; abs, a method for providing, by a remote machine, access to graphical data associated with a resource provided by a local machine):
connecting, by a mobile device, to a computer system, in response to a connecting of the mobile device to the computer system; forming, by the mobile device, a unified system in which the computer system and the mobile device function in concert as a single system (Mazzaferri Figs. 1-21; [0043], servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106); [0044-0045], FIG. 1A shows a network 104 between the clients 102 and the servers 106; [0072], a user of a local machine 102 connects to a remote machine 106 and views a display on the local machine 102 of a local version 212 of a remote desktop environment 204, comprising a plurality of data objects 206a-n, generated on the remote machine 106; [0054], FIGS. 1B and 1C depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106; [0064], the computer system 100 can be any laptop or notebook computer, handheld computer, mobile telephone or other portable telecommunication device (see also [0066]); [0067], the computing device 100 is a Blackberry handheld or smart phone; [0134], referring now to FIG. 4B, a screen shot depicts one embodiment of a system for maintaining a full-screen, integrated desktop environment for display on the local machine, the desktop environment providing integrated access to both resources provided by the local machine and to resources provided by a second remote machine)
and wherein the computer system is controlled by the mobile device (Mazzaferri Figs. 1-21; [0043], servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106); [0044-0045], FIG. 1A shows a network 104 between the clients 102 and the servers 106; [0054], FIGS. 1B and 1C depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106; [0064], the computer system 100 can be any laptop or notebook computer, handheld computer, mobile telephone or other portable telecommunication device (see also [0066]); [0067], the computing device 100 is a Blackberry handheld or smart phone (as described both devices are computer systems and may both be mobile devices); [0069], FIG. 2A depicts a system for maintaining a full-screen, integrated (unified) desktop environment on a remote machine for display on a local machine; the system includes a remote machine 106, a local machine 102, and a desktop environment 204; the first agent 202, executing on the remote machine 106, monitors a desktop environment 204, which includes a plurality of data objects 206a-206n and provides access to i) a first resource 215 available to a user of the local machine 102 and provided by the remote machine 106, and ii) a second resource 220 provided by (controlled by) the local machine 102 that is available to the user of the local machine 102; [0090], the second agent 210 is an integrated window management component 210 executing on the local machine 102 that enumerates, monitors, and manages local windows 214 that are included in the integrated desktop 204 (controlled by); [0134], referring now to FIG. 4B, two presentation layer protocol sessions are executed on the second machine 102 (controlled by); session 420, with the bold boundary, is a presentation layer protocol session providing access to a desktop environment 20; session 430, with the dashed boundary, is a presentation layer protocol session providing access to a resource 410, which is local window 214; the second machine 102 established the presentation layer protocol session required to access WORD; see also [0060], [0116], [0120], [0347], [0350], [0369], [0377], [0387], [0391], [0430], for examples of user inputs received by the mobile device to control the computer system);
generating, by the mobile device, a unified desktop for the unified system, wherein the unified desktop is formed from and includes a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop implements a desktop metaphor as a cohesive user interface across both the first user interface and the second user interface; presenting, by the mobile device, the unified desktop across a display of the computer system or a display of the mobile device (Mazzaferri Figs. 1-21; [0069], FIG. 2A depicts a system for maintaining a full-screen, integrated (unified) desktop environment on a remote machine for display on a local machine; the system includes a remote machine 106, a local machine 102, and a desktop environment 204, which includes a plurality of data objects 206a-206n and provides access to i) a first resource 215 available to a user of the local machine 102 and provided by the remote machine 106, and ii) a second resource 220 provided by the local machine 102 that is available to the user of the local machine 102 (unified desktop); proxy window 208 represents a local window 214 on the local machine 102 that displays output data generated by the second resource 220 provided by the local machine 102; [0071], a resource 215, 220 comprises a program, an application, a document, a file, a plurality of applications, a plurality of files, an executable program file, a desktop environment, a computing environment, or other resource; [0104], the visual state of the local application window 214 is synchronized with the visual state of the corresponding proxy window 208 (as shown in Fig. 2A, the unified desktop screen 204 is generated within the remote display device 124 comprising synchronized proxy window 208 and generated within the local display device 124’ comprising synchronized local window 214); [0134], referring now to FIG. 4B, a screen shot depicts one embodiment of a system for maintaining a full-screen, integrated desktop environment for display on the local machine, the desktop environment providing integrated access to both resources provided by the local machine and to resources provided by a second remote machine; session 420, with the bold boundary, is a presentation layer protocol session providing access to a desktop environment 204; session 430, with the dashed boundary, is a presentation layer protocol session providing access to a resource 410, which is local window 214 (cohesive user interface presented across the local and remote user interfaces); [0356], a system tray window 206 displaying the plurality of icons 1108a-n in the remote desktop environment 204, wherein the plurality of 1108a-n includes at least one icon 1108a associated with a resource 215 provided by the remote machine 106 and the icon 1108b associated with the resource 220 provided by the local machine 102 (see Figs. 4b and 11b); see also [0043], [0054], [0064-0067], local and remote machines are mobile devices);
determining, by the mobile device, at least a first status indicator and a second status indicator to display in the unified desktop (Mazzaferri Figs. 1-21; [0361], referring now to FIG. 11B, a screen shot depicts one embodiment of a remote system tray including a plurality of icons 1108a-b; as depicted in FIG. 11B, the representation of the icon 1108b provided by the local machine 102 is included in a system tray window displaying a representation of the icon 1108a associated with the resource 215 provided by the remote machine 106; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon; [0348], an icon may change appearance--or be replaced by a second icon--to reflect an underlying state of a resource associated with the icon (status indicator); a modified version of an icon is displayed; for example, a version of the icon identifying a machine on which an associated resource executes may display (status indicator)); see also [0043], [0054], [0064-0067], local and remote machines are mobile devices;
providing, by the mobile device, a bar in a portion of the unified desktop; and providing, by the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first status indicator and the second status indicator are shown together in the bar (Mazzaferri Figs. 1-21; [0006], system tray window displaying the plurality of icons in the remote desktop environment, the plurality of icons including at least one icon associated with a resource provided by the remote machine and including the icon associated with the resource provided by the local machine; [0359], the local agent 614 replaces a display of a system tray window 1112 on the local machine 102 with a display 1118 of the window 206 generated by the proxy icon handler 1110 on the remote machine 106; the window 206 may be the system tray window of the remote machine 106. In other embodiments, the window 206 may be the taskbar window of the remote machine 106; in other embodiments, the local agent 614 displays, according to the received window attribute data, a full-screen, integrated desktop within a window 1118; [0361], referring now to FIG. 11B, a screen shot depicts one embodiment of a remote system tray including a plurality of icons 1108a-b; as depicted in FIG. 11B, the representation of the icon 1108b provided by the local machine 102 is included in a system tray window displaying a representation of the icon 1108a associated with the resource 215 provided by the remote machine 106; the system tray is displayed on the local machine 102; the system tray is referred to as a notification area within a toolbar control; see also [0043], [0054], [0064-0067], local and remote machines are mobile devices), 
wherein the first status indicator provides information associated with a function of the mobile device, wherein the second status indicator provides information associated with a function of the computer system (Mazzaferri Figs. 1-21; [0006], system tray window displaying the plurality of icons in the remote desktop environment, the plurality of icons including at least one icon associated with a resource provided by the remote machine and including the icon associated with the resource provided by the local machine; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; [0348], an icon may change appearance--or be replaced by a second icon--to reflect an underlying state of a resource associated with the icon (status indicator); a modified version of an icon is displayed; for example, a version of the icon identifying a machine on which an associated resource executes may display (status indicator); [0361], as depicted in FIG. 11B, the representation of the icon 1108b provided by the local machine 102 is included in a system tray window displaying a representation of the icon 1108a associated with the resource 215 provided by the remote machine 106; the system tray is referred to as a system control area; [0350], a user may position a pointing device cursor over a display of an icon ("hovering the mouse over the icon") and view a dynamically-generated window providing the user with information associated with the icon; [0377], using a pointing device such as a mouse to click on an icon or to hover a cursor over an icon, a user may request the display of an icon-specific context menu; examiner notes that each icon in the system tray, whether provided by the local computer or the remote computer, is displayed in an integrated desktop of both the remote and local computers, thus all displayed status indicators are considered to provide information associated with functions of both the local and remote computer; see also [0043], [0054], [0064-0067], local and remote machines are mobile devices), 
wherein the first status indicator and the second status indicator are selectable (Mazzaferri Figs. 1-21; [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray or identifying a type of informational window to display when a user positions a cursor icon over the icon in the system tray [0266], when a user clicks an object displayed in the desktop environment, a context menu is displayed that includes default and additional menu items which ([0267]) provide access to the functionality of the selected resource; see also [0303], integrating local context menus to menus in the remote machine; see also [0377], using a pointing device such as a mouse to click on an icon or to hover a cursor over an icon, a user may request the display of an icon-specific context menu; [0389-0390], once an icon is displayed within the system tray, user interactions with the icon are reported; the proxy icon handler 1110 provides the requested functionality; for example, the proxy icon handler 1110 may retrieve from a cache on the remote machine 106 data for use in generation of a dynamic display of information associated with the icon (such as text for display in a pop-up window generated when a user hovers a pointing device over the icon)), 
and wherein selection of the first status indicator by a user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the mobile device based on the function of the mobile device associated with the first status indicator and selection of the second status indicator by the user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the computer system based on the function of the computer system associated with the second status indicator (Mazzaferri Figs. 1-21; [0403], the methods and systems described herein provide functionality for integrating a system tray, such as, without limitation, a MICROSOFT system tray in its entirety; [0361], the system tray is referred to as a system control area; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter (hardware configuration settings), PC card status (hardware configuration settings), volume control (hardware configuration settings), task scheduler, printer (hardware configuration settings), clock (hardware configuration settings), anti-virus programs, and any other icon (see [0266-0267], context menu with multiple items/configuration settings for the hardware); [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray; as described, an integrated desktop system tray (including both local and remote resources, see discussion above) displays icons associated with local and remote functionality, which when selected, provide context menus including a plurality of configuration settings for hardware (and software running on the hardware, thus software configuration settings would be considered ‘for hardware’) of the local and remote devices based on the selected status indicator; see also [0043], [0054], [0064-0067], local and remote machines are mobile devices)
However, Mazzaferri fails to expressly disclose connecting, by a mobile device, to a computer system, in response to a docking of the mobile device to the computer system, and presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device.  In the same field of endeavor, Abramson teaches:
connecting, by a mobile device, to a computer system, in response to a docking of the mobile device to the computer system (Abramson Figs. 1-4; [0026], in FIG. 1, mobile phone 1 is adapted to serve as a human input device for computer 2; [0027], mobile device 1 has sufficient other resources (e.g., telephone connectivity, CPU, operating system, etc.) such that it is independently usable; [0029], mobile device 1 is connected to computer 2 by a suitable communications connection or channel 3, such as a wireless or wired connection; a wired connection may be via serial or parallel connection, including USB, Firewire.RTM., PS/2.RTM., serial or parallel port, or other physical media or protocols, including without limitation, the "upload cable" provided with the mobile phone or device and the related interfaces; [0040-0041], driver software 21' adapted to the specific HID functionality and interfaces of mobile device 1 could be encapsulated within mobile device 1 itself, and downloadable by computer 2 on demand; [0042], a Java-based driver, or other driver, could be stored in a manner that automatically mounts on computer 2 when connection 3 is established, automatically launches; [0062], using the various features described above, mobile device 1 could become one's principal computing device, with desktop computers, as may be available, essentially used as "smart terminals" or docking hosts; [0031], software is provided for mobile device 1 to utilize the HID API, or otherwise accept human input from HID controls, and transmit control signals over connection 3 to computer 2 (unified system controlled by); [0033], a gesture performed on the miniature counterpart 11 could be performed and the "real" window 12 on computer 2 may respond (controlled by); the workspace displays 7 are coordinated and/or synchronized between device 1 and computer 2 by communication over connection 3; [0056], interface described herein could be run in reverse, opening a number of other possibilities; computer 2 could be used to extend the HID capabilities of mobile device 1; [0057], computer 2 could be caused to use an application executing on mobile device 1, directing the screen output 36 to display 6 of computer 2; [0058], computer 2 is displaying a word processing application shown in window 32, which is actually running on the CPU of mobile device 1; see also [0009], computers can be laptops)
presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device (Abramson Figs. 1-4; [0033], as shown in FIG. 2, display 4 could be adapted to show workspaces currently running in the desktop environment of computer 2; a display on mobile device 1 could be similar, for example, to a workspace rendering provided in the workspace pager 7 provided by the Gnome desktop system; a window 12 on the desktop of computer 2 would have a miniature counterpart 11 on display 4 of device 1; a gesture performed on the miniature counterpart 11 could be performed in the same or similar manner as it would for a native application window on device 1; the workspace displays 7 are coordinated and/or synchronized between device 1 and computer 2 by communication over connection 3; [0034], similar functionality may be provided, for example, for the Microsoft.RTM. Windows.RTM. Aero.RTM. task bar, 3D "Flip" (task switching), or other display GUI elements; as shown a desktop metaphor, including a taskbar, is implemented as a cohesive user interface across the first and second user interfaces and displayed on both the computer system and the device; [0047], in other embodiments, display 4 could simply be used as an additional contiguous display space for computer 1, under control of the window management provided on computer 2; a user could use an additional display area as thus provided for expanded screen "real estate", or to be able to move selected windows or content off of the main display, make more space available for other items on the main display, or to provide enhanced GUI controls for the moved items; see also [0009], computers can be laptops)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated connecting, by a mobile device, to a computer system, in response to a docking of the mobile device to the computer system, and presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device as suggested in Abramson into Mazzaferri.  Doing so would be desirable because mobile devices such as mobile phones and PDAs have advanced rapidly in providing a new range of HID controls to the user.  However, the only devices that the gesture-based HID systems on mobile phones and PDAs have heretofore been used to control are the GUI displays of the mobile device itself (see Abramson [0008]). It is well known to connect a mobile device to a computer; however, these techniques have not been used to extend the HID capabilities of the computers to which the mobile devices are attached (see Abramson [0012]).  Accordingly, it would be useful to be able to adapt a standalone mobile device so that its HID functionality may be used to extend an associated computer GUI. In another respect, it would also be useful if a computer could be used to overcome limitations inherent in the small size of such a mobile device (see Abramson [0013]).

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to (Mazzaferri Figs. 1-21; [0054], FIGS. 1B and 1C depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106; each computing device 100 includes a central processing unit 121, and a main memory unit 122; [0055], the central processing unit 121 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 122; [0472], the systems and methods described above may be provided as one or more computer-readable programs embodied on or in one or more articles of manufacture) and generating, by the mobile device, a unified desktop for a computer system and the mobile device (Mazzaferri Figs. 1-21; [0072], a user of a local machine 102 connects to a remote machine 106 and views a display on the local machine 102 of a local version 212 of a remote desktop environment 204, comprising a plurality of data objects 206a-n, generated on the remote machine 106; [0069], FIG. 2A depicts a system for maintaining a full-screen, integrated (unified) desktop environment on a remote machine for display on a local machine; the system includes a remote machine 106, a local machine 102, and a desktop environment 204, which includes a plurality of data objects 206a-206n and provides access to i) a first resource 215 available to a user of the local machine 102 and provided by the remote machine 106, and ii) a second resource 220 provided by the local machine 102 that is available to the user of the local machine 102 (unified desktop); see also [0043], [0054], [0064-0067], local and remote machines are mobile devices).  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 1, the only difference being A mobile device comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to (Mazzaferri Figs. 1-21; [0043], referring now to FIG. 1A, the network environment comprises one or more clients 102a-102n (also generally referred to as local machine(s) 102, client(s) 102, client node(s) 102, client computer(s) 102, or endpoint(s) 102) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106) via one or more networks 104; [0054], FIGS. 1B and 1C depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106; each computing device 100 includes a central processing unit 121, and a main memory unit 122; as shown in FIG. 1B, a computing device 100 may include a visual display device 124; [0055], the central processing unit 121 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 122; [0064], the computer system 100 can be any laptop or notebook computer, handheld computer, mobile telephone or other portable telecommunication device (see also [0066]); [0067], the computing device 100 is a Blackberry handheld or smart phone; [0072], a user of a local machine 102 connects to a remote machine 106 and views a display on the local machine 102 of a local version 212 of a remote desktop environment 204, comprising a plurality of data objects 206a-n, generated on the remote machine 106).  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 2, Mazzaferri in view of Abramson teaches all the limitations of claim 1, further comprising:
wherein the first status indicator or the second status indicator is an icon (Mazzaferri Figs. 1-21; [0006], system tray window displaying the plurality of icons in the remote desktop environment, the plurality of icons including at least one icon associated with a resource provided by the remote machine and including the icon associated with the resource provided by the local machine; [0361], referring now to FIG. 11B, a screen shot depicts one embodiment of a remote system tray including a plurality of icons 1108a-b; as depicted in FIG. 11B, the representation of the icon 1108b provided by the local machine 102 is included in a system tray window displaying a representation of the icon 1108a associated with the resource 215 provided by the remote machine 106; the system tray is displayed on the local machine 102; in another embodiment, the system tray is referred to as a notification area within a toolbar control; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon)

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 2.  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 3, Mazzaferri in view of Abramson teaches all the limitations of claim 2, further comprising:
wherein the icon is selectable (Mazzaferri Figs. 1-21; [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray or identifying a type of informational window to display when a user positions a cursor icon over the icon in the system tray [0266], when a user clicks an object displayed in the desktop environment, a context menu is displayed that includes default and additional menu items which ([0267]) provide access to the functionality of the selected resource; see also [0303], integrating local context menus to menus in the remote machine; see also [0377], using a pointing device such as a mouse to click on an icon or to hover a cursor over an icon, a user may request the display of an icon-specific context menu; [0389-0390], once an icon is displayed within the system tray, user interactions with the icon are reported; the proxy icon handler 1110 provides the requested functionality; for example, the proxy icon handler 1110 may retrieve from a cache on the remote machine 106 data for use in generation of a dynamic display of information associated with the icon (such as text for display in a pop-up window generated when a user hovers a pointing device over the icon))

Regarding claim 22, claim 22 contains substantially similar limitations to those found in claim 3.  Consequently, claim 22 is rejected for the same reasons.

Regarding claim 5, Mazzaferri in view of Abramson teaches all the limitations of claim 1, further comprising:
wherein the first status indicator includes one of a wireless fidelity indicator, a BLUETOOTH® indicator, a network traffic indicator, a signal strength indicator, a battery indicator, a Global Positioning System (GPS) indicator, a synchronization indicator, an alarm, a no Subscriber Identity Module (SIM) warning, a speakerphone indicator, a roaming warning, or a TTY indicator (Mazzaferri Figs. 1-21; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon (see [0266-0267], context menu with multiple items/configuration settings for the hardware))

Regarding claim 23, claim 23 contains substantially similar limitations to those found in claim 5.  Consequently, claim 23 is rejected for the same reasons.

Regarding claim 6, Mazzaferri in view of Abramson teaches all the limitations of claim 5, further comprising:
wherein the second status indicator includes one of a volume indicator, a monitor indicator, a keyboard indicator, a time, a date, or a power indicator (Mazzaferri Figs. 1-21; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon (see [0266-0267], context menu with multiple items/configuration settings for the hardware); see also Fig. 11B (volume, time, power indicator))

Regarding claim 24, claim 24 contains substantially similar limitations to those found in claim 6.  Consequently, claim 24 is rejected for the same reasons.

Regarding claim 7, Mazzaferri in view of Abramson teaches all the limitations of claim 3, further comprising:
further comprising: receiving, by the mobile device, a selection of the first status indicator; and providing, by the mobile device, information associated with the first status indicator (Mazzaferri Figs. 1-21; [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray [0266], when a user clicks an object displayed in the desktop environment, a context menu is displayed that includes default and additional menu items which ([0267]) provide access to the functionality of the selected resource; see also [0303], integrating local context menus to menus in the remote machine; see also [0377], using a pointing device such as a mouse to click on an icon or to hover a cursor over an icon, a user may request the display of an icon-specific context menu; [0350], a user may position a pointing device cursor over a display of an icon ("hovering the mouse over the icon") and view a dynamically-generated window providing the user with information associated with the icon)

Regarding claims 18 and 25, claims 18 and 25 contain substantially similar limitations to those found in claim 7.  Consequently, claims 18 and 25 are rejected for the same reasons.

Regarding claim 8, Mazzaferri in view of Abramson teaches all the limitations of claim 7, further comprising:
further comprising providing, by the mobile device, a user interface device that may be selected by a user (Mazzaferri Figs. 1-21; [0054], a computing device 100 may include a visual display device 124, a keyboard 126 and/or a pointing device 127, such as a mouse; [0377], using a pointing device such as a mouse to click on an icon or to hover a cursor over an icon)

Regarding claim 26, claim 26 contains substantially similar limitations to those found in claim 8.  Consequently, claim 26 is rejected for the same reasons.

Regarding claim 9, Mazzaferri in view of Abramson teaches all the limitations of claim 8, further comprising:
receiving, by the mobile device, a selection of the user interface device; and in response to receiving the selection of the user interface device, providing, by the mobile device, a menu associated with the first status indicator, wherein the user modifies the function of the mobile device associated with the first status indicator by interaction with the menu (Mazzaferri Figs. 1-21; [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray; [0266], when a user clicks an object displayed in the desktop environment, a context menu is displayed that includes default and additional menu items which ([0267]) provide access to the functionality of the selected resource; see also [0303], integrating local context menus to menus in the remote machine; see also [0377], requesting a context menu for local machine icon 1108b; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon (see [0266-0267], context menu with multiple items/configuration settings for the hardware); [0361], the system tray is referred to as a system control area)

Regarding claim 27, claim 27 contains substantially similar limitations to those found in claim 9.  Consequently, claim 27 is rejected for the same reasons.

Regarding claim 19, Mazzaferri in view of Abramson teaches all the limitations of claim 16, further comprising:
wherein the instructions further cause the processor to: receive, by the mobile device, a selection of the first status indicator; and in response to receiving the selection of the first status indicator, provide, by the mobile device, a menu associated with the first status indicator, wherein the user modifies the function of the mobile device associated with the first status indicator by interaction with the menu (Mazzaferri Figs. 1-21; [0369], the data may identify a type of pop-up menu to display when a user clicks on an icon in the system tray; [0266], when a user clicks an object displayed in the desktop environment, a context menu is displayed that includes default and additional menu items which ([0267]) provide access to the functionality of the selected resource; see also [0303], integrating local context menus to menus in the remote machine; see also [0377], requesting a context menu for local machine icon 1108b; [0347], the system 1100 visually integrates a subset of the system tray (or "systray") icons present on a local machine 102 into the system tray of the remote machine 106; a system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon (see [0266-0267], context menu with multiple items/configuration settings for the hardware); [0361], the system tray is referred to as a system control area)

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazzaferri in view of Abramson in in further view of Wilson et al. (US 20090075697 A1, published 03/19/2009), hereinafter Wilson.

Regarding claim 10, Mazzaferri in view of Abramson teaches all the limitations of claim 9, further comprising:
wherein the bar is a horizontal bar positioned at a location of the unified desktop (Mazzaferri Figs. 1-21; [0006], system tray window displaying the plurality of icons in the remote desktop environment, the plurality of icons including at least one icon associated with a resource provided by the remote machine and including the icon associated with the resource provided by the local machine; [0361], referring now to FIG. 11B, a screen shot depicts one embodiment of a remote system tray including a plurality of icons 1108a-b; [0134], referring now to FIG. 4B, a screen shot depicts one embodiment of a system for maintaining a full-screen, integrated desktop environment for display on the local machine (horizontal bar system tray and task bar shown))
However, Mazzaferri in view of Abramson fails to expressly disclose a horizontal bar positioned at a top.  In the same field of endeavor, Wilson teaches:
a horizontal bar positioned at a top (Wilson Figs. 1-17; [0049], turning now to FIG. 5, the mobile device 10 displays a home screen 100, which is preferably the active screen when the mobile device 10 is powered comprising a status region 104 positioned at a top (plurality of status indicators); [0054], turning now to FIG. 6, the mobile device 10b and an external computing device 200 are shown, with a communication connection 202 therebetween; the display monitor 204 includes a display screen 208, which, as can be seen in FIG. 6, is capable of displaying a current copy or `mirrored` version of what is being displayed by the mobile device 10b (status region displayed at a top of the unified desktop))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a horizontal bar positioned at a top as suggested in Wilson into Mazzaferri in view of Abramson.  Doing so would be desirable because mobile devices have limitations due to their size (see Wilson [0003-0004]), but existing solutions for integrating mobile devices and desktop devices to create a unified desktop have drawbacks (see Wilson [0005]).  Additionally, it would allow the unified desktop to integrate status indicators in a manner that is familiar to a user of a mobile device, thereby providing a more pleasing display and increasing ease of use.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 16, 20, and 25.  The corrections to claims 1, 7, 16, 20, and 25 have been approved, and the previous objections to claims 1, 7, 16, 20, and 25 are respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Mazzaferri in view of Abramson as described in the previous Office action, does not explicitly teach connecting, by a mobile device, to a computer system, in response to a docking of the mobile device to the computer system; forming, by the mobile device, a unified system in which the computer system and mobile device function in concert as a single system and wherein the computer system is controlled by the mobile device; generating, by the mobile device, a unified desktop for the unified system, wherein the unified desktop is formed from and includes a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop implements a desktop metaphor as a cohesive user interface across both the first user interface and the second user interface; presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device; determining, by the mobile device, at least a first status indicator and a second status indicator to display in the unified desktop; providing, by the mobile device, a bar in a portion of the unified desktop; and providing, by the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first status indicator and the second status indicator are shown together in the bar, wherein the first status indicator provides information associated with a function of the mobile device, wherein the second status indicator provides information associated with a function of the computer system, wherein the first status indicator and the second status indicator are selectable, and wherein selection of the first status indicator by a user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the mobile device based on the function of the mobile device associated with the first status indicator and selection of the second status indicator by the user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the computer system based on the function of the computer system associated with the second status indicator, as has been amended to the claim.  Examiner respectfully disagrees.  
As discussed in the rejection above, Mazzarerri discloses connecting, by a mobile device, to a computer system, in response to a connecting of the mobile device to the computer system; forming, by the mobile device, a unified system in which the computer system and mobile device function in concert as a single system (Figs. 1-21; [0043-0045], [0054], [0064-0069], [0072], [0134]) and wherein the computer system is controlled by the mobile device (Figs. 1-21; [0054], [0060], [0064-0069], [0090], [0116], [0120], [0134], [0347], [0350], [0369], [0377], [0387], [0391], [0430]), generating, by the mobile device, a unified desktop for the unified system, wherein the unified desktop is formed from and includes a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop implements a desktop metaphor as a cohesive user interface across both the first user interface and the second user interface; presenting, by the mobile device, the unified desktop across a display of the computer system or a display of the mobile device (Mazzaferri Figs. 1-21; [0054], [0064-0067], [0069], [0071], [0104], [0134], [0356]), determining, by the mobile device, at least a first status indicator and a second status indicator to display in the unified desktop (Mazzaferri Figs. 1-21; [0054], [0064-0067], [0361], [0347-0348]), providing, by the mobile device, a bar in a portion of the unified desktop; and providing, by the mobile device, both the first status indicator and the second status indicator in the bar of the unified desktop, wherein the first status indicator and the second status indicator are shown together in the bar (Mazzaferri Figs. 1-21; [0006], [0054], [0064-0067], [0359], [0361]), wherein the first status indicator provides information associated with a function of the mobile device, wherein the second status indicator provides information associated with a function of the computer system (Mazzaferri Figs. 1-21; [0006], [0054], [0064-0067], [0347], [0361], [0350], [0377]), wherein the first status indicator and the second status indicator are selectable (Mazzaferri Figs. 1-21; [0369], [0266-0267], [0377], [0389-0390]), and wherein selection of the first status indicator by a user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the mobile device based on the function of the mobile device associated with the first status indicator and selection of the second status indicator by the user of the unified system causes the unified system to provide access to change any of a plurality of configuration settings for hardware of the computer system based on the function of the computer system associated with the second status indicator (Mazzaferri Figs. 1-21; [0054], [0064-0067], [0403], [0361], [0347], [0266-0267], [0369]).  
Abramson is cited to clarify connecting, by a mobile device, to a computer system, in response to a docking of the mobile device to the computer system, and presenting, by the mobile device, the unified desktop across a display of the computer system and a display of the mobile device (Figs. 1-4; [0009], [0026-0029], [0040-0042], [0031-0034], [0047] [0056-0058], [0062]).
With respect to the amendments to claim 1, Mazzaferri discloses maintaining an integrated (unified) desktop on a remote machine for display on a local machine, including access to i) a first resource 215 available to a user of the local machine 102 and provided by the remote machine 106, and ii) a second resource 220 provided by the local machine 102 (see Fig. 2 and [0069], [0071]).  Mazzaferri specifically discloses that both the remote machine 106 and the local machine 102 may be implemented as mobile devices, for example laptops, handheld computers, and smart phones ([0054], [0064-0067]).  Mazzaferri further describes agents that execute on both the remote and local machine that control local and remote resources for the both systems ([0069], [0090], [0134]).  Mazzaferri further discloses that the remote machine controls display of content on the local machine and further controls actions of the local machine (Figs. 1-21; [0054], [0060], [0064-0069], [0090], [0116], [0120], [0134], [0347], [0350], [0369], [0377], [0387], [0391], [0430]).  Thus, Mazzaferri is considered to teach forming, by the mobile device, a unified system in which the computer system and the mobile device function in concert as a single system and wherein the computer system is controlled by the mobile device.  
Abramson also discloses that the unified desktop may be controlled by the mobile device (Figs. 1-4 [0031-0033], [0057-0058]).  Abramson discloses that the mobile device accepts user inputs, and transmits “control signals” to the computer ([0031]), thereby controlling the unified system.  For example gestures received on the mobile device can control items displayed on the computer ([0033]).  Abramson further discloses that the interface can be reversed, where the unified system is controlled by the mobile device.  The computer can display screen output generated on the mobile device ([0057-0058]), thereby controlling the computer system.  Abramson additionally discloses that the computer can be a mobile device, such as a laptop ([0009]).  
Thus Mazzaferri in view of Abramson of is considered to teach claim 1.
Similar arguments have been presented for claims 16 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 3, 5-10, 18, 19, and 21-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 16, and 20.  However, as discussed above, Mazzaferri in view of Abramson is considered to teach claims 1, 16, and 20, and consequently, claims 2, 3, 5-10, 18, 19, and 21-27 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143